17-13381-scc           Doc 1096      Filed 01/09/19 Entered 01/09/19 16:53:52         Main Document
                                                   Pg 1 of 3


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ··-···-·-···-···-···-·····-·····-·················-·····X
 In re                                                          Chapter 11

          C.M. Wind Down Topco Inc.,                            Case no. 17-13381

                                    Debtor.
 ·····•••••••••················-·····················-···X
 STATE OF NEW YORK                            )
                                              ) ss:
 COUNTY OF NEW YORK                           )

          Geoffrey Chambers, being duly sworn, deposes and says:

                   I.      I am an attorney licensed in South Carolina who represents WGH

 Communication, Inc., ("WGH"), EJS Investment Holdings, LLC ("EJS") and Eric Steinmann in

 this matter.

                  2.       I worked with Georgia attorney Lindsey Hobbs in drafting the Complaints

 filed in Steinmann v. Bemer, et al. , Fulton County, Georgia Superior Court Civil Action No.

2018-cv-312580, and EJS lflvestment Holdings, LLC, et al. v. Bemer, et al., Fulton Cow1ty,

Georgia Superior Court Civil Action No. 2018-cv-3 12575 (collectively, the "Complaints"),which

are the subject of this hearing.

                  3.       The Complaints were drafted based upon information provided by Mr.

Steinmaim, employees of Mr. Steirunann, employees of WGH, and employees of EJS.

                  4.       Facts were checked to the best of our abilities from news media sources,

internet sources, SEC filings and court pleadings associated with Cumulus Media, Inc.,

Crestview Partners at1d other defendants.

                  5.       A discussion with a former member of the Cumulus Media, Inc. Board of

Directors corroborated the facts provided by Plaintiffs in the Complaints.
17-13381-scc        Doc 1096     Filed 01/09/19 Entered 01/09/19 16:53:52             Main Document
                                               Pg 2 of 3


               6.        We filed these complaints in Georgia under a good faith belief that the

facts as alleged support the causes of action, and are exempted from the releases and other

protections associated with this Court's May 10, 2018 Order Confirming the Debtors' First

Amended Joint Chapter 11 Plan of Reorganization (the "Confirmation Order").


               7.        The Complaints were filed under a good faith belief that the litigation was

not for an improper purpose.


               8.        The claims and other legal contentions are supported by existing Jaw or by

a non frivolous argument for extending, modifying, or reversing existing law or for establishing

new law


               9.        The factual contentions have evidentiary suppolt or, if specifically so

identified, will likely have evidentiary suppo1t after a reasonable opportunity for further

investigation or discovery.


               10.       On or about December 17, 2018, we received a phone call with Attorney

Lew Clayton, representing Defendants in the Complaint. Mr. Clayton alleged the Complaints

violated this Court's Confirmation Order and demanded the same be dismissed with prejudice

within a short period.


               11.       The Plaintiffs hired counsel with bankruptcy expertise to look into the

allegations made by Mr. Clayton.·


               12.       Plaintiffs bankruptcy counsel requested additional time from Mr. Clayton

to review the allegations. As of December 21, 2018, it was our w1derstanding that additional time

would be granted to allow further investigation of Mr. Clayton's claims. Rather than file a

consent to the extension, Mr. Clayton filed this motion to enjoin and for sanctions that same day.



                                                   2
17-13381-scc       Doc 1096    Filed 01/09/19 Entered 01/09/19 16:53:52              Main Document
                                             Pg 3 of 3


The Plaintiffs' Georgia counsel was asked to consent to a stay or to extend the deadline to

respond to the Complaints, and agreed to a l wo week extension of time to respond. Defendants

filed a Motion to Stay the proceedings as to the Georgia Complaints on December 26, 2018.

                  13.   At this time and based upon initial review by bankruptcy counsel, I am

under the belief and it is my understanding that our facts give rise to causes of action that do not

violate this Court's Confirmation Order. The Complaints will be amended to make these causes

of action more explicit. The underlying facts suppolt these more explicitly plead causes of action

in the same good faith manner stated above.




Sworn t9'1>fl_ore me this
____,,j1-:.'---day of January, 2   9




                                                 3


                                                         --~
